Title: Abigail Adams to John Adams, 14 February 1799
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Febry 14 1799
          
          upon the 12th, our dear Thomas reachd Quincy to my no small Joy! I am as happy in his company and Society, as you have been before me, and I bless God that he has returnd to his Native Country, an honest sober and virtuous citizen I hope he will continue an honour and a comfort to his Parent’s tho it is allotted them to experience different sensations with respect to one, of whose reformation I can flatter myself, with but faint hope’s. it is so painfull and distressing a subject to me, that what I suffer is in silence. I cannot write upon it, but to him; and that I consider my duty; a painfull one it is— I wish however some means could be devised to save him, from that ruin and destruction with which he must soon be overwhelmd, if he is not allready—
          I endeavourd as early as possible to save the Property of JQA; that is as soon as I knew he had entrusted any to him, and I also endeavourd to get out of the hands of Dr W— what was in his. I have not written to you before upon it, because I did not wish to add private and domestic troubles to those of the public with which I knew you must be fully oppressd
          Early in the Month of december I was informd that two Hundred dollors were due upon the shares in the Canal, that the dr had been frequently requested to make the payments, had always promised, but had not performd, and that the shares must be advertized immediatly for sale. I wrote dr and requested the papers and a transfer of the power to dr Tufts as I found immediate attention must be given to the buisness Still I got no answer. I then wrote to mr smith, and stated to him the buisness, requesting him to obtain the papers for me he did so, and finally I received them, but not till after the quarters Rent of December was received by him, for the House with the papers no Receits appear, of monies paid by him, or any account. a Letter accompanied them, stating; that an account had been renderd mr Adams by his son when he went to Berlin. I was indebted to mr Adams 25 Guineys which I had withheld not chusing to pay it, to

either of his Agents. this money I immediatly paid to dr Tufts, and made up the remaining sum which he paid to the treasurer, & stop’d the sale of the shares in the canal I find however by the account stated by mr Adams, that exclusive of three quarters of a years Rent of the House which the dr has since received, there was a balance due to him of 200 90 dollors in the hands of the dr, which with the House Rent will amount to between 4 & 500 dollers, for all of which, he will never see as many pence; Comments are unnecessary—
          I received by the last Mail yours of Feb’ry 1st I have made inquiry respecting the light in which the report of the Secretary is viewd in this quarter—and find it is highly spoken of. it is considered as a measure approved and warrented by the President, but if you will permit a sausy women to make her comments, she will say, that upon reading of it the sentiments & Remarks are such as the dispatches, and the duplicity and knavery of citizen Minister, fully warrant, the conclusions are just; and if the Legislator approve them, it may save them some long speeches—the subject being amply discust ready to their Hands; but the Qustion which occurs to me is, was it a part of the secretarys buisness, thus to teach the National Legislature what to think, and how to think upon matters of fact. was not this implied, “you are not competant to judging of this buisness—without my Aid—[”] I never have heard any person make an observation of this kind, I only say how the buisness struck me—
          Have you any thoughts of going to the city of Washington before your return Home; it is said your Presence is indispensable—
          Inclosed is the Report of our senate & House, upon Virgina resolves and Kentucky resolutions—
          I am with the utmost / affection your
          
            A Adams
          
        